          Case 19-20614        Doc 33     Filed 08/01/19       Entered 08/02/19 08:14:43           Page 1 of 1

                              United States Bankruptcy Court
                                   District of Connecticut


In re:
         Margaret Valentin                                                               Case Number: 19-20614
         Bienvenido Morales                                                              Chapter: 13
         Debtor *



  ORDER DENYING CONFIRMATION OF ORIGINAL CHAPTER 13 PLAN WITH LEAVE TO
                                AMEND

        A hearing on confirmation of the above-named Debtor's Original Chapter 13 Plan (the "Plan", ECF No. 11), was
held on August 1, 2019. At the confirmation hearing, it was determined that the Plan could not be confirmed.
Accordingly, it is hereby
         ORDERED: Confirmation of the Plan is DENIED; and it is further
        ORDERED: The Debtor is granted leave to amend the Plan and shall file the First Amended Chapter 13 Plan on
or before October 30, 2019; and it is further
        ORDERED: If on or before October 30, 2019, the Debtor fails to file the First Amended Chapter 13 Plan or fails
to obtain an extension of time to file the First Amended Chapter 13 Plan, the Debtor's Chapter 13 case shall be dismissed.


                                                                                           BY THE COURT
Dated: August 1, 2019




United States Bankruptcy Court
District of Connecticut
450 Main Street, 7th Floor
Hartford, CT 06103



*For the purposes of this order, "Debtor" means "Debtors" where applicable.
